DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, “according to claim 25” renders the claim indefinite. Since claim 25 has been cancelled, from which the claim depends, it is unclear as to the limitations of the claims. For purposes of examination so prior art may be applied, “according to claim 25” is interpreted to mean “according to claim 7”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 9-11, 13, 14, 21-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takazaki US 2016/0053360 in view of Awano US 2017/0060093 in further view of Tsukamoto US 2014/0044990.
Regarding claim 1, Takazaki discloses a timepiece component, comprising [0085] (embodiment A): a metallic luster portion which is constituted by a first material containing a metal material, and exhibits a metallic luster (element 21, [0032][0085] (i.e. base material made of titanium/titanium alloy, stainless steel, copper, copper alloy, tungsten)); a toning film which covers at least a part of the metallic luster portion, , the toning film being configured to adjust a color tone (element 25 [0034][0085] i.e. gray-tone); and a functional film which is provided on a surface on the opposite side to a surface facing the metallic luster portion of the toning film, and imparts a specific function [0079]-[0082] (i.e. antifouling coating applied to the gray-tone layer 15).  
Takazaki does not disclose the base material made of a nitride of Ti or a nitride of Cr, the toning film is constituted by a stacked body including a plurality of layers that includes layers formed of a first metal oxide and layers formed of a second and different metal oxide, the plurality of layers having layers of different thickness.
Additionally, Awano further discloses it is known in the art that color tone films (element 43) can be constituted by a stacked body including a plurality of layers that includes layers formed of a first metal oxide and layers formed of a second and differernt metal oxide, see [0056], [0058] and [0060]  (element 43 can include several to 20 films and fabricated by alternately laminating two or three of the substances mentioned in [0056] i.e. titanium oxide, zirconium oxide)

However, Tsukamoto discloses a base material can be made out of titanium or titanium nitride or chromium nitride [0041],[0042] and discloses that a tone film (elements 3 and 4 working together to produce a stainless steel appearance) have a plurality of layers which has layers of different thicknesses, see [0043], [0046], [0053] (1.0.u.m. to 3.0.mu.m; layer 3), [0057] (.1 to 1.0.mu.m; layer 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takazaki and Awano as suggested by Tsukamoto to produce a timepiece component of a desired strength and hardness. Further, it would have been obvious to modify the thickness of the color tone film layers as suggested by Tsukamoto because varying the thickness of the color tone films will adjust the color of the film to a desired tone.
Regarding claim 7, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein the metallic luster portion is a substrate constituted by the first material (i.e. base material element 11), Takazaki [0032].  
Regarding claim 9, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein the toning film includes a layer constituted by a material containing at least one member selected from the group consisting of Ta1O,, SiO , TiO , Al,0;, ZrO, Nb2O5, and Hf02, see Awano [0056]

Regarding claim 11, Takazaki, Awano, and Tsukamoto further disclose the timepiece, wherein each layer constituting the toning film has a thickness of 10 nm or more and 300 nm or less, see Takazaki [0044] and Awano [0058], [0060] [0061] (i.e. Takazaki teaches a toning film of 200 nm to 4000 nm which anticipates a thickness in the range of 10 nm or more and 300 nm or less and Awano teaches several to 20 layers)  
Regarding claim 13, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein the timepiece component is a crystal, a case, or a band see Takazaki [0124],[0125].  
Regarding claim 14, Takazaki, Awano, and Tsukamoto further discloses a timepiece, comprising the timepiece component see Takazaki [0124],[0125].    
Regarding claim 21, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, further comprising a coating film arranged among the metallic luster portion and the toning film (element 22), the coating film being constituted of a Ti material or Cr material having good adhesion properties and that is different from a material of the metallic luster portion [0049]-[0055].
Takazaki, Awano, and Tsukamoto as described in the paragraphs above do not disclose the coating film is constituted of either a nitride of Ti or a nitride of Cr.
However, Tsukamoto further discloses an adhesion layer that is constituted of either a nitride of Ti or a nitride of Cr between a substrate and a toning layer (i.e. TiCN element 3 [0018], [0044].

Regarding claim 22, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein a thickness of the coating film is 30nm or less, (i.e. 30nm see Takazaki [0055])
Regarding claim 23, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein the metallic luster portion is constituted by TiN (Tsukamoto [0042]), and the coating film is constituted by Ti, Cr, Al, or Fe (see 112(b) rejection for interpretation Tsukamoto [0018],[0044])
Regarding claim 24, Takazaki, Awano, and Tsukamoto further discloses the timepiece component, wherein the metallic luster portion includes a noble metal at a content of 1.0% mass or less, (i.e. 0 see Tsukamoto [0042])
Regarding claims 26-30, Takazaki, Awano, and Tsukamoto further discloses a timepiece, comprising the timepiece component see Takazaki [0124],[0125].    


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takazaki, Awano, and Tsukamotoin further view of Suzuki US 2010/0027383.

Takazaki, Awano, and Tsukamoto do not explicitly disclose the material contains a fluorine-containing organosilicon compound.  
However, Suzuki discloses antifouling films are known to be constituted by a material containing a fluorine-containing organosilicon compound, [0017].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the functional film of Takazaki, Awano, and Tsukamoto to be made of a fluorine-containing organosilicon compound as suggested by Suzuki because doing so additionally helps increase abrasion resistance and prevent separation of layers beneath as well as retaining antifouling properties.




Claims 1, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi JP 62284097 in view of Awano in further view of Tsukamoto.
Regarding claim 1, Kazumi discloses a timepiece component, comprising: a metallic luster portion which is constituted by a first material containing a metal material, and exhibits a metallic luster (element 2); a toning film which covers at least a part of the metallic luster portion constituted by a material containing a metal oxide, the toning film being configured to adjust a color tone (element 3; i.e. titanium oxide having blue tone [0001]); and a functional film which is provided on a surface on the opposite side to a surface facing the metallic luster portion of the toning film, and imparts a specific function (element 4 i.e. wear resistance) [0001].  

However, Awano further discloses it is known in the art that color tone films (element 43) can be constituted by a stacked body including a plurality of layers that includes layers formed of a first metal oxide and layers formed of a second and different metal oxide, see [0056], [0058] and [0060]  (element 43 can include several to 20 films and fabricated by alternately laminating two or three of the substances mentioned in [0056] i.e. titanium oxide, zirconium oxide)
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the tone film of Kazumi and Tsukamoto to be a plurality of layers a suggested by Awano because doing so creates a desired aesthetic appearance (i.e. blue/white versus having gray-tone).
However, Tsukamoto discloses a base material can be made out of titanium or titanium nitride or chromium nitride [0041],[0042].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kazumi and Awano as suggested by Tsukamoto to produce a timepiece component of a desired strength and hardness. Further, it would have been obvious to modify the thickness of the color tone film layers as suggested by Tsukamoto because varying the thickness of the color tone films will adjust the color of the film to a desired tone.
2O5, and Hf02. see Kazumi (i.e. aluminum oxide [0001] ) 
Regarding claim 13, Kazumi, Awano, and Tsukamoto further disclose the timepiece component, wherein the timepiece component is a crystal, a case, or a band see Kazumi [0001].  
Regarding claim 14, Kazumi, Awano, and Tsukamoto further disclose a timepiece, comprising the timepiece component, see Kazumi [0001].  

  Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi, Awano, and Tsukamoto in further view of Hoffman US 4,737,252.
Regarding claim 6, Kazumi, Awano, and Tsukamoto further disclose the functional film has a function of wear resistance see Kazumi [0001].
Kazumi, Awano, and Tsukamoto do not explicitly state the functional film is constituted by a material containing one of silicon nitride and aluminum nitride.  
However, Hoffman teaches wear resistant materials improving the hardness of a timepiece component such as silicon nitride are known in the art by providing a functional film on the outside of the component by a material containing one of silicon nitride and aluminum nitride, see col. 4 lines 17-38.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the functional film of Kazumi, Awano, and Tsukamoto to be made of silicon nitride a hardness improving material as suggested by Hoffman because doing so helps to easily protect the device from scratches and abrasion and be substantially transparent.

Response to Arguments
Applicant's arguments filed 25 November 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Awano discloses an oxide, a fluride, and a sulfide, is only one of TiO2, SiO2, or ZrO2, the broadest reasonable interpretation of the claims are taught by Awano with regard to the limitations of different oxide materials. From Awano’s disclosure in [0056] and [0060], it does not explicitly state that it can only be one of TiO2, SiO2, or ZrO2. Instead, Awano teaches the layers are “each fabricated by laminating three compounds: an ‘oxide’ (e.g., TiO2, SiO2, or ZrO2), a ‘fluoride’…, and a ‘sulfide’” and teaches the layers have “multilayer configurations…each fabricated by, for example, alternately laminating two or three of the above-illustrated film-forming substances”. That is, the plurality of layers may be formed by alternately of two or three of any of the mentioned ‘oxides’ (e.g., TiO2, SiO2, or ZrO2) or the other materials. Thus, Awano discloses and suggests the limitations regarding the toning film “constituted of a stacked body including a plurality of layers that includes layers of a first metal oxide and layers formed of a second and different metal oxide.” 
The additional limitations added to the claims necessitate the new grounds of rejection set forth in this office action taught by Tsukamoto.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844